NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

JOSE RAMOS-SUAZO,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D19-1050
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.

Jose Ramos-Suazo, pro se.


PER CURIAM.

             Affirmed.



SILBERMAN, MORRIS, and ATKINSON, JJ., Concur.